UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-7583



JOHN PAUL TURNER,

                                              Petitioner - Appellant,

          versus

A. LEE ERVIN,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, District Judge.
(CA-95-1026-R)


Submitted:   December 14, 1995             Decided:   January 18, 1996


Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


John Paul Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's orders denying

relief on his 28 U.S.C. § 2254 (1988) petition. We have reviewed

the record and the district court's opinions and find no reversible

error. Accordingly, we deny a certificate of probable cause to ap-

peal and dismiss the appeal on the reasoning of the district court.
Turner v. Ervin, No. CA-95-1026-R (W.D. Va. Sept. 20 and 28, 1995).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process. Appellant's
motion to consolidate cases is denied.




                                                         DISMISSED




                                2